Title: Treasury Department Circular to the Collectors of the Customs in Massachusetts, 29 November 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs in Massachusetts


Treasury Department, Nov. 29th 1794.
Sir,
I have to request, that you will retain in your hands a sufficient sum of the monies arising from the duties on Imports and Tonnage for the purpose of discharging the Allowances to Fishing Vessels which will become due in your District on the 31st of December ensuing, and which are to be paid agreeably to the instructions heretofore given for that purpose. If the funds accruing in your office should fall short of the amount required, you will pay the deficiency by drafts, according to the inclosed form on Benjamin Lincoln Esquire Collector of Boston, in which case it will be necessary, that you transmit your Signature to the said Collector, and furnish him with Weekly statements, accurately describing therein the drafts issued. Copies of these Statements are also to be regularly forwarded to this Office.
With consideration, I am Sir,   Your Obedient Servant,
A Hamilton.
